REGISTRATION RIGHTS AGREEMENT










THIS REGISTRATION RIGHTS AGREEMENT (the “Rights Agreement”) is made as of
the 27th day of September 2012 by and among HII Technologies, Inc., a Delaware
corporation (the “Company”), and Brent Mulliniks and Billy Cox, individuals
(each a “Holder” and collectively, the “Holders”).




RECITALS:




A.

The Holders are holders of shares of Common Stock of the Company issued in
connection with that certain Securities Purchase Agreement (“Securities Purchase
Agreement”) of even date herewith (the “Securities”).




B.

In order to induce the Holders to enter into the Securities Purchase Agreement,
the Company agreed to execute and deliver of this Rights Agreement by each of
the Company and the Holders.




AGREEMENT:




NOW, THEREFORE, in consideration for and of the foregoing and of the mutual
promises, covenants and conditions set forth herein and other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, the
parties hereby agree as follows:




1.

Registration Rights.




1.1

Definitions.  As used in this Rights Agreement, the following terms shall have
the following respective meanings:




(a)

The terms "register," "registered" and "registration" refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act of 1933, as amended, and the declaration or ordering of the
effectiveness of such registration statement.




(b)

The term "Exchange Act" means the Securities Exchange Act of 1934, as amended.




(c)

The term "Registrable Securities" means any and all shares of

Common Stock of the Company owned by the Holders (i) issued or issuable pursuant
to the terms of the Securities Purchase Agreement and (ii) any other shares of
the Company’s Common Stock held by the Holders as of the date of this Rights
Agreement; provided, however, that any and all shares described herein which
have been resold to the public or are registered shall cease to be Registrable
Securities upon such resale and any shares as to which registration rights have
terminated pursuant to Section 1.12 shall cease to be Registrable Securities
upon such termination.





--------------------------------------------------------------------------------




(d)

The term "Securities Act" means the Securities Act of 1933, as amended.




(e)

The term "SEC" means the United States Securities and Exchange Commission.




(f)

The term "Registration Expenses" shall mean all expenses incurred by the Company
in complying with subsection 1.2 hereof, including, without limitation, all
registration, qualification and filing fees, printing expenses, escrow fees,
fees and disbursements of counsel for the Company, blue sky fees and expenses,
and the expense of any special audits incident to or required by any such
registration (but excluding the compensation of regular employees of the Company
which shall be paid in any event by the Company, Selling Expenses and fees and
disbursements of legal counsel for the Holders).




(g)

The term "Selling Expenses" shall mean all underwriting discounts, selling
commissions and stock transfer taxes applicable to the sale of Registrable
Securities.






1.2

Company Registration.




(a)

Registration.  If (but without any obligation to do so) the Company shall at any
time determine to register any of its Common Stock for its own account or for
the account of other stockholders under the Securities Act in connection with
the public offering of such securities solely for cash (other than a
registration relating solely to employee stock option or purchase plans, or a
registration relating solely to an SEC Rule 145 transaction, or a registration
on any other form or any successor to such form, which does not include
substantially the same information as would be required to be included in a
registration statement covering the sale of Registrable Securities), the Company
will:




(i)

at least thirty (30) days prior to the filing of such registration statement
give to the Holders written notice thereof; and




(ii)

include in such registration (and any related qualification under blue sky laws
or other compliance with applicable laws), and in any underwriting involved
therein, all the Registrable Securities specified in a written request, made
within ten (10) days after receipt of such written notice from the Company, by
the Holders, except as set forth in subsection 1.3(b) and (c) below.














-2-

 

--------------------------------------------------------------------------------



(b)

Underwriting.  If the registration of which the Company gives notice is for a
registered public offering involving an underwriting, the Company shall so
advise the Holders as a part of the written notice given pursuant to
subsection 1.3(a)(i).  In such event the right of the Holders to registration
pursuant to subsection 1.3 shall be conditioned upon the Holder’s acceptance of
the terms of the underwriting as agreed upon between the Company and the
underwriters selected by the Company (or by other persons entitled to select the
underwriters), participation in such underwriting and the inclusion of the
Holders’ Registrable Securities in the underwriting to the extent provided
herein. The Holders shall (together with the Company and the other holders
distributing their securities through such underwriting) enter into an
underwriting agreement in customary form with the underwriter or underwriters
selected for such underwriting by the Company.  Notwithstanding any other
provision of this subsection 1.3, if the underwriter determines in its sole
discretion that marketing factors require a limitation of the number of shares
to be underwritten, the underwriter may limit, in its sole discretion, the
amount of securities to be included in the registration and underwriting by the
Company's stockholders (which amount of securities shall be apportioned pro rata
between the Holders (in the aggregate as a group) and other holders with pari
passu registration rights distributing their securities through such
underwriting according to the total amount of securities entitled to be included
therein owned by each). In the event of a cutback by the underwriters of the
number of Registrable Securities to be included in the registration and
underwriting, the Company shall so advise the Holders.  If the Holders
disapprove of the terms of any such underwriting, it may elect to withdraw there
from by written notice to the Company and the underwriter.  Any Registrable
Securities excluded or withdrawn from such underwriting shall be withdrawn from
such registration.






(c)

Rule 415.  Notwithstanding the foregoing, should the U.S. Securities and
Exchange Commission issue a comment on any registration statement which includes
shares of the Registrable Securities, the effect of which is to limit the number
of shares includable in such registration statement pursuant to the provisions
of Rule 415 issued under the Securities Act of 1933, the Registrable Shares
which exceed such limitations shall be removed from such registration statement.
 




1.4

Expenses of Registration.  All Registration Expenses incurred in connection with
any registration pursuant to this Section 1 shall be borne by the Company except
that the Company shall not be required to pay for expenses of any registration
proceeding begun pursuant to subsection 1.2, the request for which has been
subsequently withdrawn by the Holders.




1.5

Registration Procedures.  In the case of each registration, qualification or
compliance effected by the Company pursuant to this Rights Agreement, the
Company will keep the Holders advised in writing as to the initiation of each
registration, qualification and











-3-

 

--------------------------------------------------------------------------------

compliance and as to the completion thereof.  Except as otherwise provided
herein, at its expense the Company will:




(a)

Prepare and file with the SEC a registration statement with respect to such
Registrable Securities and use its commercially reasonable efforts to cause such
registration statement to become effective, and, upon the request of the
Holders, keep such registration statement effective for up to ninety (90) days
or, if a shorter period, until securities included in the registration statement
are sold; provided, however, that applicable rules under the Securities Act
governing the obligation to file a post-effective amendment permit, in lieu of
filing a post-effective amendment which (i) includes any prospectus required by
Section 10(a)(3) of the Act or (ii) reflects facts or events representing a
material or fundamental change in the information set forth in the registration
statement, the incorporation by reference of information required to be included
in (i) and (ii) above to be contained in periodic reports filed pursuant to
Section 13 or 15(d) of the 1934 Act in the registration statement.




(b)

Prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement.




(c)

Furnish to the Holders such numbers of copies of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of Registrable Securities owned by them.




(d)

Use its reasonable efforts to register and qualify the securities covered by
such registration statement under such other securities or Blue Sky laws of such
United States jurisdictions as shall be reasonably requested by the Holders,
provided that the Company shall not be required in connection therewith or as a
condition thereto to qualify to do business or to file a general consent to
service of process in any such states or jurisdictions.




(e)

In the event of an underwritten offering, enter into and perform its obligations
under an underwriting agreement, in usual and customary form, with the managing
underwriter of such offering.  The Holders participating in such underwriting
shall also enter into and perform its obligations under such an agreement.




(f)

Notify the Holders covered by such registration statement at any time when a
prospectus relating thereto is required to be delivered under the Securities Act
or the happening of any event as a result of which the prospectus included in
such registration statement, as then in effect,









-4-

 

--------------------------------------------------------------------------------

includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing.




(g)

Use its reasonable efforts to furnish, at the request of the Holders  requesting
registration of Registrable Securities pursuant to this Section 1, on the date
that such Registrable Securities are delivered to the underwriters for sale in
connection with a registration pursuant to this Section 1, if such securities
are being sold through underwriters, or, if such securities are not being sold
through underwriters, on the date that the registration statement with respect
to such securities becomes effective, (i) an opinion, dated such date, of the
counsel representing the Company for the purposes of such registration, in form
and substance as is customarily given to underwriters in an underwritten public
offering, addressed to the underwriters, if any, and to the Holders requesting
registration of Registrable Securities and (ii) a letter dated such date, from
the independent public accountants of the Company, in form and substance as is
customarily given by independent certified public accountants to underwriters in
an underwritten public offering, addressed to the underwriters, if any, and to
the Holders requesting registration of Registrable Securities, provided,
however, that in the case of the Holders, the Holders, shall, as a condition
precedent to receiving such letter, furnish the Company’s independent certified
public accountants with such information as such independent certified public
accountants may reasonably request in order to render the letter to the selling
Holders, including without limitation an opinion of counsel to the selling
Holders reasonably acceptable to such independent certified public accountants
to the effect that such selling Holders have a due diligence defense under
Section 11 of the Securities Act.




(h)

notwithstanding anything herein to the contrary, the Company may, at any time,
suspend the effectiveness of any Registration Statement for a period of up to 60
consecutive days or 90 days in the aggregate in any calendar year, as
appropriate (a “Suspension Period”), by giving notice to each holder of
Registrable Securities to be included in the Registration Statement, if the
Company shall have determined, after consultation with its counsel, that the
Company is required to disclose any material corporate development which the
Company determines could reasonably be expected to have a material effect on the
Company.  Each holder of Registrable Securities agrees by acquisition of such
Registrable Securities that, upon receipt of any notice from the Company of a
Suspension Period or an event described under Section 6.1(d), such holder shall
forthwith discontinue disposition of such Registrable Securities covered by such
Registration Statement or Prospectus until such holder (i) is advised in writing
by the Company that the use of the applicable Prospectus may be resumed,
(ii) has received copies of a supplemental or amended prospectus, if applicable
and (iii) has received copies of any additional or supplemental filings which
are incorporated or deemed to be incorporated by reference in such Prospectus.
 The Company shall prepare, file and furnish to each holder of Registrable
Securities immediately upon the expiration of any Suspension Period, appropriate
supplements or amendments, if applicable, to the Prospectus and appropriate
documents, if











-5-

 

--------------------------------------------------------------------------------

applicable, incorporated by reference in the Registration Statement.  The
Company agrees to use its best efforts to cause any Suspension Period to be
terminated as promptly as possible;







1.6

The Holders shall not have any right to obtain or seek an injunction restraining
or otherwise delaying any such registration as the result of any controversy
that might arise with respect to the interpretation or implementation of this
Section 1.




1.7

Indemnification.




(a)

The Company will indemnify and defend the Holders and each of its officers,
directors and partners, and each person controlling the Holders, with respect to
which a registration, qualification or compliance has been effected pursuant to
this Rights Agreement, and each underwriter, if any, and each person who
controls any underwriter of the Registrable Securities held by or issuable to
the Holders, against all claims, losses, expenses, damages and liabilities (or
actions in respect thereto) arising out of or based on any untrue statement (or
alleged untrue statement) of a material fact contained in any registration
statement or prospectus incident to such registration, or based on any omission
(or alleged omission) to state therein a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading, or any violation or
alleged violation by the Company of the Securities Act, the Exchange Act or any
state securities law applicable to the Company or any rule or regulation
promulgated under the Securities Act, the Exchange Act or any such state law and
relating to action or inaction required of the Company in connection with any
such registration, and will reimburse the Holders, each of its officers,
directors and partners, and each person controlling the Holders, each such
underwriter and each person who controls any such underwriter, for any
reasonable legal and any other expenses incurred in connection with
investigating, defending or settling any such claim, loss, damage, liability or
action; provided, however, that the indemnity agreement contained in this
subsection 1.7(a) shall not apply to amounts paid in settlement of any such
claim, loss, damage, liability, or action if such settlement is effected without
the consent of the Company (which consent shall not be unreasonably withheld);
and provided further, that the Company will not be liable in any such case to
the extent that any such claim, loss, expense, damage or liability arises out of
or is based on any untrue statement or omission based upon written information
furnished to the Company by the Holders or underwriter specifically for use
therein; and provided further, that the agreement of the Company to indemnify
any underwriter and any person who controls such underwriter contained herein
with respect to any such preliminary prospectus shall not inure to the benefit
of an underwriter, from whom the person asserting any such claim, loss, damage,
liability or action purchased the Common Stock which is the subject thereof, if
at or prior to the written confirmation of the sale of such Common Stock, a copy
of the prospectus (or the prospectus as amended or supplemented) was not sent to
and delivered to such person, excluding











-6-

-

--------------------------------------------------------------------------------

the documents incorporated therein by reference, and the untrue statement or
omission of a material fact contained in such preliminary prospectus was
corrected in the prospectus (or the prospectus as amended or supplemented).




(b)

The Holders will, if Registrable Securities are included in the securities as to
which such registration, qualification or compliance is being effected,
indemnify and defend the Company, each of its directors and officers, each
underwriter, if any, of the Company's securities covered by such a registration
statement, each person who controls the Company within the meaning of the
Securities Act and each person who controls such underwriter within the meaning
of the Securities Act, against all claims, losses, expenses, damages and
liabilities (or actions in respect thereof) arising out of or based on any
untrue statement (or alleged untrue statement) of a material fact contained in
any registration statement or prospectus incident to such registration, or any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
will reimburse the Company, such directors, officers, partners, persons or
underwriters for any reasonable legal or any other expenses incurred in
connection with investigating, defending or settling any such claim, loss,
damage, liability or action, in each case to the extent, but only to the extent,
that such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is made in such registration statement, offering circular, prospectus
or other document in reliance upon and in conformity with written information
furnished to the Company by the Holders specifically for use therein; provided,
however, that the indemnity agreement contained in this subsection 1.7(b) shall
not apply to amounts paid in settlement of any such claim, loss, damage,
liability or action if such settlement is effected without the consent of the
Holders (which consent shall not be unreasonably withheld).  




(c)

Each party entitled to indemnification under this subsection 1.7 (the
"Indemnified Party") shall give notice to the party required to provide
indemnification (the "Indemnifying Party") promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting there from; provided, however, that counsel for the
Indemnifying Party, who shall conduct the defense of such claim or litigation,
shall be approved by the Indemnified Party (whose approval shall not be
unreasonably withheld), and the Indemnified Party may participate in such
defense at its own expense; and provided further, that the failure of any
Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations hereunder, unless such failure resulted in
prejudice to the Indemnifying Party to defend such action; and provided further,
however, that an Indemnified Party (together with all other Indemnified Parties
which may be represented without conflict by one counsel) shall have the right
to retain one separate counsel, with the fees and expenses to be paid by the
Indemnifying Party, if representation of such Indemnified Party by the counsel
retained by the Indemnifying Party would be inappropriate due to a conflict of
interests











-7-

 

--------------------------------------------------------------------------------

between such Indemnified Party and any other party represented by such counsel
in such proceeding. No Indemnifying Party, in the defense of any such claim or
litigation, shall, except with the consent of the Indemnified Party, consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation.  No Indemnified Party shall be entitled to indemnification hereunder
if such Indemnified Party consents to entry of any judgment or enters into any
settlement without the consent of the Indemnifying Party.  Any Indemnified Party
shall cooperate with the Indemnifying Party in the defense of any claim or
litigation brought against such Indemnified Party.




(d)

If the indemnification provided for in this Section 1.7 is held by a court of
competent jurisdiction to be unavailable to an Indemnified Party with respect to
any losses, claims, damages, liabilities or expenses referred to herein, the
Indemnifying Party, in lieu of indemnifying such Indemnified Party thereunder,
shall, to the extent permitted by applicable law, contribute to the amount paid
or payable by such Indemnified Party as a result of such loss, claim, damage,
liability or expense in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party on the one hand and of the Indemnified
Party on the other in connection with the violation(s) that resulted in such
loss, claim, damage, liability or expense, as well as any other relevant
equitable considerations.  The relative fault of the Indemnifying Party and of
the Indemnified Party shall be determined by a court of law by reference to,
among other things, whether the untrue (or alleged untrue) statement of a
material fact or the omission (or alleged omission) to state a material fact
relates to information supplied by the Indemnifying Party or by the Indemnified
Party and the parties' relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.




(e)

The obligations of the Company and the Holders under this Section 1.7 shall
survive completion of any offering of Registrable Securities in a registration
statement and the termination of this Rights Agreement.  No Indemnifying Party,
in the defense of any such claim or litigation, shall, except with the consent
of each Indemnified Party, consent to entry of any judgment or enter into any
settlement which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such Indemnified Party of a release from all
liability in respect to such claim or litigation.




(f)

The indemnification provided for in this Section 1.7 shall be superseded by
indemnification provided for in an underwriting agreement entered into by the
Company and an underwriter of Registrable Securities with respect to which a
registration has been effected pursuant to this Rights Agreement.














-8-

 

--------------------------------------------------------------------------------



1.8

Information by Holders.  It shall be a condition precedent to the obligations of
the Company to take any action pursuant to this Section 1 that the Holders shall
promptly furnish to the Company such information regarding itself, the
Registrable Securities held by it and the intended method of distribution
proposed by the Holders as the Company may request in writing and as shall be
required in connection with any registration, qualification or compliance
referred to herein. The Holder agrees to notify the Company as promptly as
practicable of any inaccuracy or change in information previously furnished by
the Holder to the Company or of the occurrence of any event in either case as a
result of which any prospectus relating to such registration contains or would
contain an untrue statement of a material fact regarding the Holder or the
distribution of such Registrable Securities or omits to state any material fact
regarding the Holder or the distribution of such Registrable Securities required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances then existing, and promptly to furnish to the
Company any additional information required to correct and update any previously
furnished information or required so that such prospectus shall not contain,
with respect to the Holder or the distribution of such Registrable Securities,
an untrue statement or a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances then existing.  The Holder will (i) comply with
the provisions of the Securities Act with respect to disposition of the
Registrable Securities to be included in any registration statement filed by the
Company and (ii) comply with the “Plan of Distribution” section of the current
prospectus relating to any registration statement covering Registrable
Securities filed by the Company. The Holder, by the Holder’s acceptable of the
Registrable Securities, agrees to cooperate with the Company as reasonably
requested in connection with the preparation and filing of any Registration
Statement hereunder and in responding to any comments of the Commission in
connection therewith




1.9

Rule 144 Reporting.  With a view to making available to the Holders the benefits
of certain rules and regulations of the SEC which may permit the sale of the
Registrable Securities to the public without registration, the Company agrees at
all times after the date of this Rights Agreement to:




(a)

make and keep public information available, as those terms are understood and
defined in SEC Rule 144;




(b)

file with the SEC in a timely manner all reports and other documents required of
the Company under the Securities Act and the Exchange Act; and




(c)

so long as the Holders own any Registrable Securities, furnish to the Holders
forthwith upon written request a written statement by the Company as to its
compliance with the reporting requirements of said Rule 144 of the Securities
Act and the











-9-

 

--------------------------------------------------------------------------------

Exchange Act, a copy of the most recent annual or quarterly reports of the
Company, and such other reports and documents so filed by the Company as the
Holders  may reasonably request in availing itself of any rule or regulation of
the SEC allowing the Holders to sell any such securities without registration.




1.10

Transfer of Registration Rights.  The Holders' rights to cause the Company to
register its securities and keep information available, granted to it by the
Company under subsections 1.2 and 1.3 may only be assigned (but only with all
related obligations) to a transferee or assignee which is a recipient of the
sale of all or substantially all of the Holders’ assets or to a successor
corporation of a merger in which such Holder is not the surviving corporation;
provided, however, (A) the transferor shall, within ten days before such
transfer, furnish to the Company written notice of the name and address of such
transferee or assignee and the securities with respect to which such
registration rights are being assigned and (B) such transferee shall agree in
writing to be subject to all restrictions set forth in this Agreement.  In each
case, such rights may only be transferred together with the underlying
Registrable Securities in a transfer permitted by the Securities Act and
applicable state securities laws.  Any such transferee or assignee shall be
deemed a Holder hereunder (and references to the singular Holder herein will
thereafter mean the several Holders).  If there is more than one Holder, then
actions taken hereunder (such as to demand registration not otherwise undertaken
by the Company) shall be by the Holders of a majority-in-interest of the
Registrable Securities.

  Upon such permitted transfer or assignment, any reference to “Holder” herein
shall refer to such transferee or assignee.  The Company may prohibit the
transfer of any of the Holders’ rights under this subsection 1.10 to any
proposed transferee or assignee who the Company reasonably believes is a
competitor of the Company.




1.11

Subsequent Grant of Registration Rights.  The Company shall not grant rights to
have securities other than the Registrable Securities registered under the
Securities Act that are  superior to the registration rights granted herein
without the written consent of the Holders.




1.12

Termination of Registration Rights.  The obligations of the Company pursuant to
Section 1 hereof shall terminate (i) with respect to any shares of Common Stock
which are included in any effective registration statement filed by the Company,
(ii) with respct to any shares of Registrable Securities which may be sold by
the Holders (without volume restrictions) pursuant to Rule 144 promulgated under
the Securities Act or (iii) once all Registrable Securities are registered.




2.

General.














-10-

 

--------------------------------------------------------------------------------



2.1

Governing Law.  This Rights Agreement shall be governed in all respects by the
laws of the State of Texas without regard to conflict of law provisions.




2.2

Successors and Assigns.  Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.




2.3

Entire Agreement.  This Rights Agreement and the other documents delivered
pursuant hereto constitute the full and entire understanding and agreement
between the parties with regard to the subjects hereof and thereof, and this
Rights Agreement shall supersede and cancel all prior agreements between the
parties hereto with regard to the subject matter hereof.




2.4

Notices, etc.  All notices and other communications required or permitted
hereunder shall be in writing and shall be sent via facsimile, overnight courier
service or mailed by certified mail, postage prepaid, return receipt requested,
addressed or sent (i) if to the Holders, at 9112 Camp Bowie West, Suite 210 Fort
Worth, Texas 76116, or at such other address or number as the Holders shall have
furnished to the Company in writing, or (ii) if to the Company, at 710 N. Post
Oak Road, Suite 400, Houston, Texas 77024 or at such other address or number as
the Company shall have furnished to the Holders in writing, and shall be
effective (i) upon delivery if sent by facsimile (with a confirming receipt);
(ii) one day after delivery to an overnight courier service; or (iii) five (5)
business days after deposit with the United States Post Office if mailed postage
prepaid by regular mail or airmail.




2.5

Severability.  In case any provision of this Rights Agreement shall be invalid,
illegal, or unenforceable, the validity, legality and enforceability of the
remaining provisions of this Rights Agreement or any provision of the other
Agreements shall not in any way be affected or impaired thereby.




2.6

Titles and Subtitles.  The titles of the sections and subsections of this Rights
Agreement are for convenience of reference only and are not to be considered in
construing this Rights Agreement.




                        2.7

Amendments and Waivers.  Any term of this Rights Agreement may be amended and
the observance of any term of this Rights Agreement may be waived (either
generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Holders.














-11-

 

--------------------------------------------------------------------------------

            2.8      Counterparts.  This Rights Agreement may be executed in any
number of counterparts, each of which shall be an original, but all of which
together shall constitute one instrument.







IN WITNESS WHEREOF, the parties hereby have executed this Rights Agreement on
the date first above written.




[Signatures are on the next page]











-12-

 

--------------------------------------------------------------------------------




“COMPANY”




HII TECHNOLOGIES, INC.







By: /s/ Matthew C. Flemming

    Name: Matthew C. Flemming

    Title: President










“HOLDER”










/s/ Brent Mulliniks

Brent Mulliniks




/s/ Billy Cox

Billy Cox











-13-

 